Citation Nr: 0612777	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-16 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include a lumbar and cervical spine disorder.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hearing loss.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from May 1958 to March 
1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Baltimore, Maryland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining identified private medical records.  In 
addition, VA has a duty to notify the claimant of the 
inability to obtain any specific authorized records that were 
identified and are relevant to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)(A); 38 C.F.R. § 3.159(e)(1).  The Board finds 
that the VA has not secured all available pertinent evidence 
or notified the claimant of its inability to obtain evidence 
and therefore has not conducted all appropriate development.

In this respect, the appellant identified treatment for a 
back condition with the Yalich Clinic.  It appears that the 
RO requested these records in July 2003.  A response from the 
Yalich Clinic is not of record.  The RO did not notify the 
appellant of its inability to obtain the requested records.  
As such, upon remand, additional efforts must be made to 
obtain the identified records.  

In addition, the appellant identified treatment for a back 
condition by Dr. V. Brennan.  The RO did not request these 
records.  However, the veteran indicated that Dr. Brennan 
retired from practice many years ago.  Thus, unless the 
veteran can provide information that there are available 
outstanding records; the RO has no further duty to assist the 
appellant in obtaining these records.  

Moreover, in these matters, the veteran has never been 
afforded a VA examination with respect to the question of the 
etiology of any current back, tinnitus, or hearing loss 
disorders.  The Board notes that VA examinations should be 
ordered to address matters that require medical knowledge, to 
include the question of nexus, if needed to resolve the issue 
on appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  Accordingly, the veteran should be 
scheduled for an examination.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
potentially involved in the present appeal, proper notice 
must be given under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  
2.  The RO should attempt to obtain 
treatment records from the Yalich Clinic.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should arrange for the veteran 
to be afforded VA orthopedic and 
audiologic examinations for purpose of 
determining the etiology of the claimed 
neck and low back disorders, and hearing 
loss and tinnitus.  All indicated tests 
and studies are to be performed.  Prior 
to the examinations, the claims folder 
must be made available to the physicians 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the 
examiners' reports.  

a.  The orthopedic physician, in addition 
to reviewing the claims folder, is to 
obtain a comprehensive social and 
occupational history from the veteran, 
including, but not limited to, any work-
related injuries of the back, any motor 
vehicle accidents causing injury to the 
back, any domestic/recreational injuries 
to the back, and any workman compensation 
claims resulting from back injuries.  The 
physician should review the January 2004 
statement by Dr. P. M., and offer an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that any current 
neck or low back disorder is the result 
of service or any incident therein.  If 
the examiner is unable to provide the 
requested opinions without resorting to 
speculation, the report should so state.  
Any opinion provided should be supported 
by a complete rationale.  

b.  Regarding the issue of hearing 
loss/tinnitus, the physician, in addition 
to reviewing the claims folder, is to 
obtain a comprehensive social and 
occupational history from the veteran, 
including, but not limited to, any 
exposure to acoustic trauma as a result 
of occupational, domestic or recreational 
activities, and any workman compensation 
claims resulting from acoustic trauma.  
The physician should review the March 
2004 statement by Dr. M. R., should offer 
an opinion as to whether it is at least 
as likely as not (i.e., at least a 50 
percent probability) that any current 
hearing loss or tinnitus disorder is the 
result of service or any incident 
therein.  In addition, the examiner 
should review the January 2002 report 
from M. R., M.D. and discuss the 
relationship, if any, between tinnitus 
and prescribed medication for Parkinson's 
disease.  If the examiner is unable to 
provide the requested opinions without 
resorting to speculation, the report 
should so state.  Any opinion provided 
should be supported by a complete 
rationale.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claims for service connection for a back 
disorder, tinnitus, and hearing loss in 
light of all pertinent evidence (to 
particularly include all that added to 
the claims file since the RO certified 
the appeal to the Board) and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

